Exhibit 10.1

 

 

 

AEP INDUSTRIES INC.

(a Delaware corporation)

$200,000,000 8 1/4% Senior Notes due 2019

PURCHASE AGREEMENT

Dated: April 7, 2011

 

 

 



--------------------------------------------------------------------------------

AEP INDUSTRIES INC.

(a Delaware corporation)

$200,000,000

8  1/4% Senior Notes due 2019

PURCHASE AGREEMENT

April 7, 2011

MERRILL LYNCH, PIERCE, FENNER & SMITH

INCORPORATED

As Representative of the Initial Purchasers

One Bryant Park

New York, New York 10036

Ladies and Gentlemen:

AEP Industries Inc., a Delaware corporation (the “Company”), confirms its
agreement with Merrill Lynch, Pierce, Fenner & Smith Incorporated (“Merrill
Lynch”) and the other several Initial Purchasers named in Schedule A (the
“Initial Purchasers”, which term shall also include any initial purchaser
substituted as hereinafter provided in Section 11 hereof), for whom Merrill
Lynch is acting as representative (in such capacity, the “Representative”), with
respect to the issue and sale by the Company and the purchase by the Initial
Purchasers, acting severally and not jointly, of the respective principal
amounts set forth in Schedule A hereto of $200,000,000 aggregate principal
amount of the Company’s 8 1/4% Senior Notes due 2019 (the “Securities”). The
Securities are to be issued pursuant to an indenture dated as of April 18, 2011
(the “Indenture”) between the Company and The Bank of New York Mellon, as
trustee (the “Trustee”). Securities issued in book-entry form will be issued to
Cede & Co. as nominee of The Depository Trust Company (“DTC”) pursuant to a
letter of representations, to be dated as of the Closing Date (as defined in
Section 2(b) hereof) (the “DTC Agreement”), among the Company, the Trustee and
DTC.

The Company understands that the Initial Purchasers propose to make an offering
of the Securities on the terms and in the manner set forth herein and agrees
that the Initial Purchasers may resell, subject to the conditions set forth
herein, all or a portion of the Securities to purchasers (“Subsequent
Purchasers”) at any time after this Agreement has been executed and delivered
(the first time when sales of the Securities are made is referred to as the
“Time of Sale”). The Securities are to be offered and sold through the Initial
Purchasers without being registered under the Securities Act of 1933, as amended
(the “Securities Act”, which term, as used herein, includes the rules and
regulations of the Commission promulgated thereunder), in reliance upon
exemptions therefrom. Pursuant to the terms of the Securities and the Indenture,
investors that acquire Securities may only resell or otherwise transfer such
Securities if such Securities are hereafter registered under the Securities Act
or if an exemption from the registration requirements of the Securities Act is
available (including the exemptions afforded by Rule 144A (“Rule 144A”) or
Regulation S (“Regulation S”) of the rules and regulations promulgated under the
Securities Act by the Securities and Exchange Commission (the “Commission”)).

The holders of the Securities will be entitled to the benefits of a registration
rights agreement, to be dated as of April 18, 2011 (the “Registration Rights
Agreement”), among the Company and the Initial Purchasers, pursuant to which the
Company will agree to file with the Securities and Exchange Commission (the
“Commission”), under the circumstances set forth therein, (i) a registration
statement under the Securities Act relating to another series of debt securities
of the Company with terms



--------------------------------------------------------------------------------

substantially identical to the Securities (the “Exchange Securities”) to be
offered in exchange for the Securities (the “Exchange Offer”) and (ii) to the
extent required by the Registration Rights Agreement, a shelf registration
statement pursuant to Rule 415 of the Securities Act relating to the resale by
certain holders of the Securities, and in each case, to use their commercially
reasonable efforts to cause such registration statements (any such registration
statement, a “Registration Statement”) to be declared effective.

The Company has prepared and delivered to each Initial Purchaser copies of a
preliminary offering memorandum dated April 4, 2011 (the “Preliminary Offering
Memorandum”) and has prepared and delivered to each Initial Purchaser copies of
a Pricing Supplement, dated April 7, 2011 (the “Pricing Supplement”), describing
the terms of the Securities, each for use by such Initial Purchaser in
connection with its solicitation of purchases of, or offering of, the
Securities. The Preliminary Offering Memorandum and the Pricing Supplement are
herein referred to as the “Pricing Disclosure Package.” Promptly after this
Agreement is executed and delivered, the Company will prepare and deliver to
each Initial Purchaser a final offering memorandum dated the date hereof (the
“Final Offering Memorandum”). “Offering Memorandum” means, with respect to any
date or time referred to in this Agreement, the most recent offering memorandum
(whether the Preliminary Offering Memorandum or the Final Offering Memorandum,
or any amendment or supplement to either such document), including exhibits
thereto, which has been prepared and delivered by the Company to the Initial
Purchasers in connection with their solicitation of purchases of, or offering
of, the Securities.

This Agreement, the Registration Rights Agreement, the DTC Agreement, the
Securities, the Exchange Securities and the Indenture are referred to herein as
the “Transaction Documents.”

In connection with the offering of the Securities by the Company, the Company
has commenced a tender offer to purchase for cash any and all of the
$160,160,000 aggregate principal amount outstanding of the Company’s 7.875%
Senior Notes due 2013 (the “Senior Notes”) and a solicitation of consents (the
“Consents”) from the holders of the Senior Notes to amend the indenture among
the Company and The Bank of New York, as trustee, dated as of March 18, 2005
(the “Senior Notes Indenture”) relating to the Senior Notes pursuant to its
Offer to Purchase and Consent Solicitation Statement dated April 4, 2011 (the
“Tender Offer and Consent Solicitation”). As described in the Offering
Memorandum, a portion of the proceeds from the offering of the Securities
received by the Company is to be used to repurchase the Notes tendered in the
Tender Offer and Consent Solicitation and to repay related fees and expenses.

SECTION 1. Representations and Warranties by the Company.

(a) Representations and Warranties. The Company hereby represents, warrants and
covenants to each Initial Purchaser as of the date hereof and as of the Closing
Date referred to in Section 2(b) hereof, and agrees with each Initial Purchaser,
as follows:

(i) The Pricing Disclosure Package and Offering Memorandum. Neither the Pricing
Disclosure Package, as of the Time of Sale, nor the Final Offering Memorandum,
as of its date or (as amended or supplemented in accordance with Section 3(c),
as applicable) as of the Closing Date, contains or represents an untrue
statement of a material fact or omits to state a material fact necessary in
order to make the statements therein, in the light of the circumstances under
which they were made, not misleading; provided that this representation,
warranty and agreement shall not apply to statements in or omissions from the
Pricing Disclosure Package, the Final Offering Memorandum or any amendment or
supplement thereto made in reliance upon and in conformity with information
furnished to the Company in writing by any Initial Purchaser

 

2



--------------------------------------------------------------------------------

through the Representative expressly for use in the Pricing Disclosure Package,
the Final Offering Memorandum or amendment or supplement thereto, as the case
may be. The Pricing Disclosure Package contains, and the Final Offering
Memorandum will contain, all the information specified in, and meeting the
requirements of, Rule 144A. The Company has not distributed and will not
distribute, prior to the later of the Closing Date and the completion of the
Initial Purchasers’ distribution of the Securities, any offering material in
connection with the offering and sale of the Securities other than the Pricing
Disclosure Package and the Final Offering Memorandum.

(ii) Company Additional Written Communications. The Company has not prepared,
made, used, authorized, approved or distributed and will not prepare, make, use,
authorize, approve or distribute any written communication (as defined in Rule
405 under the Securities Act) that constitutes an offer to sell or solicitation
of an offer to buy the Securities other than (i) the Pricing Disclosure Package,
(ii) the Final Offering Memorandum and (iii) any electronic road show or other
written communications, in each case used in accordance with Section 3(c). Each
such communication by the Company or its agents and representatives pursuant to
clause (iii) of the preceding sentence (each, a “Company Additional Written
Communication”), when taken together with the Pricing Disclosure Package, did
not as of the Time of Sale, and at the Closing Date will not, contain any untrue
statement of a material fact or omit to state a material fact necessary in order
to make the statements therein, in the light of the circumstances under which
they were made, not misleading; provided that this representation, warranty and
agreement shall not apply to statements in or omissions from each such Company
Additional Written Communication made in reliance upon and in conformity with
information furnished to the Company in writing by any Initial Purchaser through
the Representative expressly for use in any Company Additional Written
Communication.

(iii) Independent Accountants. KPMG LLP, who has expressed its opinion with
respect to the financial statements (including the related notes thereto) and
supporting schedules included in the Pricing Disclosure Package and the Final
Offering Memorandum are independent registered public accountants with respect
to the Company and its subsidiaries within the meaning of the Securities Act,
the Securities Exchange Act of 1934, as amended (the “Exchange Act”), and the
rules of the Public Company Accounting Oversight Board and any non-audit
services provided by KPMG LLP to the Company have been approved by the Audit
Committee of the Board of Directors of the Company.

(iv) Financial Statements. The consolidated financial statements, together with
the related schedules and notes, included in the Pricing Disclosure Package and
the Final Offering Memorandum present fairly in all material respects the
financial position of the Company and its consolidated subsidiaries as of and at
the dates indicated and their results of operations, stockholders’ equity and
cash flows as of the dates and for the periods specified; said financial
statements have been prepared in conformity with generally accepted accounting
principles (“GAAP”) applied on a consistent basis throughout the periods
involved, except as may be expressly stated in the related notes thereto. The
supporting schedules, if any, included in the Pricing Disclosure Package and the
Final Offering Memorandum present fairly in accordance with GAAP the information
required to be stated therein. The selected financial data and the summary
financial information included in the Pricing Disclosure Package and the Final
Offering Memorandum present fairly the information shown therein and have been
compiled on a basis consistent with that of the audited financial statements
included in the Pricing Disclosure Package and the Final Offering Memorandum.
The statistical and market-related data and forward-looking statements included
in the Pricing Disclosure Package and the Final Offering Memorandum are based on
or derived from sources that the Company and its subsidiaries believe

 

3



--------------------------------------------------------------------------------

to be reliable and accurate in all material respects and represent their good
faith estimates that are made on the basis of data derived from such sources.

(v) No Material Adverse Change. Since the respective dates as of which
information is given in the Pricing Disclosure Package and the Final Offering
Memorandum, except as otherwise stated therein, (A) there has been no material
adverse change, or any development that could reasonably be expected to result
in a material adverse change, in the condition, financial or otherwise, or in
the earnings, business, operations or prospects of the Company and its
subsidiaries considered as one enterprise, whether or not arising in the
ordinary course of business (a “Material Adverse Effect”), (B) there have been
no transactions entered into by the Company or any of its subsidiaries, other
than those in the ordinary course of business, which are material with respect
to the Company and its subsidiaries considered as one enterprise, and (C) there
has been no dividend or distribution of any kind declared, paid or made by the
Company or, except for dividends paid to the Company or other subsidiaries, any
of its subsidiaries on any class of capital stock or repurchase or redemption by
the Company or any of its subsidiaries of any class of capital stock.

(vi) Good Standing of the Company. The Company has been duly organized and is
validly existing as a corporation in good standing under the laws of the State
of Delaware and has corporate power and authority to own, lease and operate its
properties and to conduct its business as described in the Pricing Disclosure
Package and the Final Offering Memorandum and to enter into and perform its
obligations under this Agreement, the Indenture, the Securities, the Exchange
Securities, the Registration Rights Agreement and the DTC Agreement; and the
Company is duly qualified as a foreign corporation to transact business and is
in good standing in each other jurisdiction in which such qualification is
required, whether by reason of the ownership or leasing of property or the
conduct of business, except where the failure so to qualify or to be in good
standing would not result in a Material Adverse Effect.

(vii) Good Standing of Subsidiaries. The Company does not own or control,
directly or indirectly, any corporation, association, partnership or other
entity other than the subsidiaries listed in Schedule C to this Agreement (each
such corporation, association, partnership or other entity, a “Subsidiary”).
Each Subsidiary has been duly organized and is validly existing as an entity in
good standing under the laws of the jurisdiction of its organization, has the
requisite power and authority to own, lease and operate its properties and to
conduct its business as described in the Pricing Disclosure Package and the
Final Offering Memorandum and is duly qualified as a foreign corporation to
transact business and is in good standing in each jurisdiction in which such
qualification is required, whether by reason of the ownership or leasing of
property or the conduct of business, except where the failure so to qualify or
to be in good standing would not, singly or in the aggregate, result in a
Material Adverse Effect; except as otherwise disclosed in the Pricing Disclosure
Package and the Final Offering Memorandum (including under the caption
“Description of Other Indebtedness”), all of the issued and outstanding capital
stock or other ownership interest of each Subsidiary has been duly authorized
and validly issued, is fully paid and non-assessable and is owned by the
Company, directly or through subsidiaries, free and clear of any security
interest, mortgage, pledge, lien, encumbrance, claim or equity; and none of the
outstanding shares of capital stock of each Subsidiary was issued in violation
of any preemptive or similar rights of any securityholder of such Subsidiary.

(viii) Capitalization and Other Capital Stock Matters. The authorized, issued
and outstanding capital stock of the Company is as set forth in the financial
statements, including the schedules and notes, included or incorporated in the
Pricing Disclosure Package and the Final Offering Memorandum (except for
subsequent issuances, if any, pursuant to this Agreement,

 

4



--------------------------------------------------------------------------------

pursuant to reservations, agreements, rights plans, employee benefit plans
referred to in the Pricing Disclosure Package and the Final Offering Memorandum
or pursuant to the exercise of convertible securities or options referred to in
the Pricing Disclosure Package and the Final Offering Memorandum). At
January 31, 2011, on a consolidated basis, after giving pro forma effect to the
issuance and sale of the Securities pursuant hereto and the application of the
net proceeds from the sale of the Securities in the manner described under the
caption “Use of Proceeds” in the Pricing Disclosure Package and the Final
Offering Memorandum, the Company would have the capitalization as set forth
under the “As Adjusted” column of the table in the Final Offering Memorandum
under the caption “Capitalization”. The shares of issued and outstanding capital
stock of the Company have been duly authorized and validly issued and are fully
paid and non-assessable; and none of the outstanding shares of capital stock of
the Company was issued in violation of the preemptive or other similar rights of
any securityholder of the Company.

(ix) Authorization of Agreement. This Agreement has been duly authorized,
executed and delivered by the Company, and is a valid and binding agreement of
the Company, enforceable against the Company in accordance with its terms,
except as the enforcement thereof may be limited by bankruptcy, insolvency
(including, without limitation, all laws relating to fraudulent transfers),
reorganization, moratorium or similar laws affecting enforcement of creditors’
rights generally and is subject, as to enforceability, to general principles of
equity (regardless of whether enforcement is considered in a proceeding in
equity or at law) and except to the extent that the enforceability of
indemnification and contribution provisions may be limited by federal and state
securities laws or public policy.

(x) Authorization of the Indenture. The Indenture has been duly authorized by
the Company and, when executed and delivered by the Company and the Trustee,
will constitute a valid and binding agreement of the Company, enforceable
against the Company in accordance with its terms, except as the enforcement
thereof may be limited by bankruptcy, insolvency (including, without limitation,
all laws relating to fraudulent transfers), reorganization, moratorium or
similar laws affecting enforcement of creditors’ rights generally and except as
enforcement thereof is subject to general principles of equity (regardless of
whether enforcement is considered in a proceeding in equity or at law).

(xi) Authorization of the Securities and the Exchange Securities. (A) The
Securities have been duly authorized and, at the Closing Date (as defined in
Section 2(b) hereof), will have been duly executed by the Company and, when
authenticated, issued and delivered in the manner provided for in the Indenture
and delivered against payment of the purchase price therefor as provided in this
Agreement, will constitute valid and binding obligations of the Company,
enforceable against the Company in accordance with their terms, except as the
enforcement thereof may be limited by bankruptcy, insolvency (including, without
limitation, all laws relating to fraudulent transfers), reorganization,
moratorium or similar laws affecting enforcement of creditors’ rights generally
and except as enforcement thereof is subject to general principles of equity
(regardless of whether enforcement is considered in a proceeding in equity or at
law), and will be in the form contemplated by, and entitled to the benefits of,
the Indenture; and (B) the Exchange Securities have been duly and validly
authorized for issuance by the Company, and when issued and authenticated in
accordance with the terms of the Indenture, the Registration Rights Agreement
and the Exchange Offer (as defined in the Registration Rights Agreement), will
constitute valid and binding obligations of the Company, enforceable against the
Company in accordance with their terms, except as the enforcement thereof may be
limited by bankruptcy, insolvency (including, without limitation, all laws
relating to fraudulent transfers), reorganization, moratorium or similar laws
affecting enforcement of creditors’ rights generally and except as

 

5



--------------------------------------------------------------------------------

enforcement thereof is subject to general principles of equity (regardless of
whether enforcement is considered in a proceeding in equity or at law), and will
be in the form contemplated by, and entitled to the benefits of, the Indenture.

(xii) Description of the Securities, the Indenture and the Registration Rights
Agreement. The Securities, the Exchange Securities, the Indenture and the
Registration Rights Agreement will conform in all material respects to the
respective statements relating thereto contained in the Pricing Disclosure
Package and the Final Offering Memorandum.

(xiii) The Registration Rights Agreement and the DTC Agreement. At the Closing
Date (as defined in Section 2(b) hereof), each of the Registration Rights
Agreement and the DTC Agreement will be duly authorized, executed and delivered
by, and, when duly executed and delivered in accordance with its terms by each
of the parties thereto, will be a valid and binding agreement of, the Company,
enforceable in accordance with its terms, except as the enforcement thereof may
be limited by bankruptcy, insolvency (including, without limitation, all laws
relating to fraudulent transfers), reorganization, moratorium or similar laws
affecting enforcement of creditors’ rights generally and except as enforcement
thereof is subject to general principles of equity (regardless of whether
enforcement is considered in a proceeding in equity or at law).

(xiv) Absence of Defaults and Conflicts. Neither the Company nor any Subsidiary
is in violation of its charter or by-laws or in default in the performance or
observance of any obligation, agreement, covenant or condition contained in any
contract, indenture, mortgage, deed of trust, loan or credit agreement, note,
lease or other agreement or instrument to which the Company or any Subsidiary is
a party or by which it or any of them may be bound, or to which any of the
property or assets of the Company or any Subsidiary is subject (collectively,
“Agreements and Instruments”) except for such defaults that would not, singly or
in the aggregate, result in a Material Adverse Effect; and the issuance and
delivery of the Securities and the Exchange Securities, and the execution,
delivery and performance of this Agreement, the Indenture, the Registration
Rights Agreement, the DTC Agreement and any other agreement or instrument
entered into or issued or to be entered into or issued by the Company in
connection with the transactions contemplated hereby or thereby or in the
Pricing Disclosure Package and the Final Offering Memorandum and compliance by
the Company with its obligations thereunder, and the consummation of the
transactions contemplated herein or therein and in the Pricing Disclosure
Package and the Final Offering Memorandum (including the issuance and sale of
the Securities and the use of the proceeds from the sale of the Securities as
described in the Pricing Disclosure Package and the Final Offering Memorandum
under the caption “Use of Proceeds”) have been duly authorized by all necessary
corporate action and do not and will not, whether with or without the giving of
notice or passage of time or both, conflict with or constitute a breach of, or
default or Repayment Event (as defined below) under, or result in the creation
or imposition of any lien, charge or encumbrance upon any property or assets of
the Company or any Subsidiary pursuant to, the Agreements and Instruments except
for such conflicts, breaches or defaults or Repayment Events or liens, charges
or encumbrances that, singly or in the aggregate, would not result in a Material
Adverse Effect, nor will such action result in any violation of the provisions
of the charter or by-laws of the Company or any Subsidiary or any applicable
law, statute, rule, regulation, judgment, order, writ or decree of any
government, government instrumentality or court, domestic or foreign, having
jurisdiction over the Company or any Subsidiary or any of their assets,
properties or operations. As used herein, a “Repayment Event” means any event or
condition which gives, or with the giving of notice or lapse of time would give,
the holder of any note, debenture or other evidence of indebtedness (or any
person acting on such holder’s behalf) the right to require the repurchase,
redemption or repayment of all or a portion of such indebtedness by the Company
or any Subsidiary.

 

6



--------------------------------------------------------------------------------

(xv) Absence of Labor Dispute. No labor dispute with the employees of the
Company or any Subsidiary exists or, to the knowledge of the Company, is
imminent, and the Company is not aware of any existing or imminent labor
disturbance by the employees of any of its or any Subsidiary’s principal
suppliers, manufacturers, customers or contractors, which, in either case, would
result in a Material Adverse Effect.

(xvi) Compliance with Labor Laws. Except as otherwise disclosed in the Pricing
Disclosure Package or the Final Offering Memorandum or as would not, singly or
in the aggregate, result in a Material Adverse Effect, (i) there is (A) no
unfair labor practice complaint pending or, to the best of the Company’s
knowledge, threatened against the Company or any of its subsidiaries before the
National Labor Relations Board, and no grievance or arbitration proceeding
arising out of or under collective bargaining agreements pending, or to the best
of the Company’s knowledge, threatened, against the Company or any of its
subsidiaries, (B) no strike, labor dispute, slowdown or stoppage pending or, to
the best of the Company’s knowledge, threatened against the Company or any of
its subsidiaries and (C) no union representation question existing with respect
to the employees of the Company or any of its subsidiaries and, to the best of
the Company’s knowledge, no union organizing activities taking place and
(ii) there has been no violation of any federal, state or local law relating to
discrimination in hiring, promotion or pay of employees or of any applicable
wage or hour laws.

(xvii) Absence of Proceedings. Except as otherwise disclosed in the Pricing
Disclosure Package and the Final Offering Memorandum, there is no action, suit,
proceeding, inquiry or investigation before or brought by any court or
governmental agency or body, domestic or foreign, now pending, or, to the
knowledge of the Company, threatened, against or affecting the Company or any
Subsidiary which would reasonably be expected to result in a Material Adverse
Effect, or which might materially and adversely affect the properties or assets
of the Company or any Subsidiary or the consummation of the transactions
contemplated by this Agreement or the performance by the Company of its
obligations hereunder. The aggregate of all pending legal or governmental
proceedings to which the Company or any Subsidiary is a party or of which any of
their respective property or assets is the subject which are not described in
the Pricing Disclosure Package and the Final Offering Memorandum, including
ordinary routine litigation incidental to the business, could not reasonably be
expected to result in a Material Adverse Effect.

(xviii) Absence of Manipulation. Neither the Company, nor any of its affiliates
(as such term is defined in Rule 501 under the Securities Act) (each, an
“Affiliate”) has taken, nor will the Company or any Affiliate take, directly or
indirectly, any action which is designed to or which has constituted or which
would be expected to cause or result in stabilization or manipulation of the
price of any security of the Company to facilitate the sale or resale of the
Securities.

(xix) Possession of Intellectual Property. The Company and the Subsidiaries own
or possess, or can acquire on reasonable terms, adequate patents, patent rights,
licenses, inventions, copyrights, know-how (including trade secrets and other
unpatented and/or unpatentable proprietary or confidential information, systems
or procedures), trademarks, service marks, trade names or other intellectual
property (collectively, “Intellectual Property”) necessary to carry on the
business now operated by them, and neither the Company nor any Subsidiary has
received any notice or is otherwise aware of any infringement of or conflict
with asserted rights of others with respect to any Intellectual Property or of
any facts or circumstances which would render any Intellectual Property invalid
or inadequate to protect the interest of the Company or any Subsidiary therein,
and which infringement or conflict (if the subject of any unfavorable decision,

 

7



--------------------------------------------------------------------------------

ruling or finding) or invalidity or inadequacy, singly or in the aggregate,
would result in a Material Adverse Effect.

(xx) Absence of Further Requirements. No filing with, or authorization,
approval, consent, license, order, registration, qualification or decree of, any
court or governmental authority or agency is necessary or required in connection
with the offering, issuance or sale of the Securities or the Exchange Securities
hereunder or for the due execution, delivery or performance of this Agreement,
the Indenture, the Registration Rights Agreement or the DTC Agreement by the
Company, or the consummation of the transactions contemplated thereunder and by
the Pricing Disclosure Package and the Final Offering Memorandum, except such as
have been already obtained.

(xxi) Compliance with Laws. Each of the Company and the Subsidiaries is in
compliance in all material respects with all international, foreign, federal,
state and local statutes, treaties, rules, guidelines, regulations, ordinances,
codes and administrative or judicial precedents or authorities, including the
interpretation or administration thereof by any governmental authority charged
with the enforcement, interpretation or administration thereof, and all
applicable administrative orders, directed duties, requests, licenses,
authorizations and permits of, and agreements with, any governmental authority,
in each case whether or not having the force of law, except where the failure to
so comply would not, singly or in the aggregate, result in a Material Adverse
Effect.

(xxii) Possession of Licenses and Permits. The Company and the Subsidiaries
possess such permits, licenses, approvals, consents and other authorizations
(collectively, “Governmental Licenses”) issued by the appropriate federal,
state, local or foreign regulatory agencies or bodies necessary to conduct the
business now operated by them, except where the failure so to possess would not,
singly or in the aggregate, result in a Material Adverse Effect; the Company and
the Subsidiaries are in compliance with the terms and conditions of all such
Governmental Licenses, except where the failure so to comply would not, singly
or in the aggregate, result in a Material Adverse Effect; all of the
Governmental Licenses are valid and in full force and effect, except where the
invalidity of such Governmental Licenses or the failure of such Governmental
Licenses to be in full force and effect would not, singly or in the aggregate,
result in a Material Adverse Effect; and neither the Company nor any Subsidiary
has received any notice of proceedings relating to the revocation or
modification of any such Governmental Licenses which, singly or in the
aggregate, if the subject of an unfavorable decision, ruling or finding, would
result in a Material Adverse Effect.

(xxiii) Title to Property. The Company and the Subsidiaries have good and
marketable title to all real property owned by the Company and the Subsidiaries
and good title to all other properties owned by them, in each case free and
clear of all mortgages, pledges, liens, security interests, claims, restrictions
or encumbrances of any kind, except such as (A) are described in the Pricing
Disclosure Package and the Final Offering Memorandum or (B) do not, singly or in
the aggregate, materially affect the value of such property and do not interfere
with the use made and proposed to be made of such property by the Company or any
Subsidiary; and all of the leases and subleases material to the business of the
Company and the Subsidiaries, considered as one enterprise, and under which the
Company or any Subsidiary holds properties described in the Pricing Disclosure
Package and the Final Offering Memorandum, are in full force and effect, and
neither the Company nor any Subsidiary has any notice of any material claim of
any sort that has been asserted by anyone adverse to the rights of the Company
or any Subsidiary under any of the leases or subleases mentioned above, or
affecting or questioning the

 

8



--------------------------------------------------------------------------------

rights of the Company or any Subsidiary to the continued possession of the
leased or subleased premises under any such lease or sublease.

(xxiv) Environmental Laws. Except as described in the Pricing Disclosure Package
and the Final Offering Memorandum and except such matters as would not, singly
or in the aggregate, result in a Material Adverse Effect, (A) neither the
Company nor any Subsidiary is in violation of, and not subject to any known
liabilities under, any federal, state, local or foreign statute, law, rule,
regulation, ordinance, code, policy or rule of common law or any judicial or
administrative interpretation thereof, including any judicial or administrative
order, consent, decree or judgment, relating to pollution or protection of human
health, the environment (including, without limitation, ambient air, surface
water, groundwater, land surface or subsurface strata) or wildlife, including,
without limitation, laws and regulations relating to the release or threatened
release of chemicals, pollutants, contaminants, wastes, toxic substances,
hazardous substances, petroleum or petroleum products, asbestos-containing
materials or mold (collectively, “Hazardous Materials”) or to the manufacture,
processing, distribution, use, treatment, storage, disposal, transport or
handling of Hazardous Materials (collectively, “Environmental Laws”), (B) the
Company and the Subsidiaries have all permits, authorizations and approvals
required under any applicable Environmental Laws and are each in compliance with
their requirements, (C) there are no pending or threatened administrative,
regulatory or judicial actions, suits, demands, demand letters, claims, liens,
notices of noncompliance or violation, investigation or proceedings relating to
any Environmental Law against the Company or any Subsidiary or any person or
entity whose liability under or pursuant to any Environmental Law the Company or
any Subsidiary has retained or assumed either contractually or by operation of
law, (D) neither the Company nor any Subsidiary is conducting or paying for, in
whole or in part, any investigation, response or other corrective action
pursuant to any Environmental Law at any site or facility, nor is any of them
subject or a party to any order, judgment, decree, contract or agreement which
imposes any obligation or liability under any Environmental Law, (E) no lien,
charge, encumbrance or restriction has been recorded pursuant to any
Environmental Law with respect to any assets, facility or property owned,
operated or leased by the Company or any Subsidiary and (F) there are no events
or circumstances that would reasonably be expected to form the basis of an order
for clean-up or remediation, or an action, suit or proceeding by any private
party or governmental body or agency, against or affecting the Company or any
Subsidiary relating to Hazardous Materials or Environmental Laws.

(xxv) ERISA Compliance. The Company and any “employee benefit plan” (as defined
under the Employee Retirement Income Security Act of 1974, as amended, and the
regulations and published interpretations thereunder (collectively, “ERISA”))
established or maintained by the Company or its “ERISA Affiliates” (as defined
below) are in compliance in all material respects with ERISA. “ERISA Affiliate”
means, with respect to the Company, any member of any group of organizations
described in Section 414, of the Internal Revenue Code of 1986, as amended, and
the regulations and published interpretations thereunder (the “Code”) of which
the Company is a member. No “reportable event” (as defined under ERISA) has
occurred or is reasonably expected to occur with respect to any “employee
benefit plan” established or maintained by the Company or any of its ERISA
Affiliates. No “employee benefit plan” established or maintained by the Company
or any of its ERISA Affiliates, if such “employee benefit plan” were terminated,
would have any “amount of unfunded benefit liabilities” (as defined under
ERISA). None of the Company nor any of its ERISA Affiliates has incurred or
reasonably expects to incur (i) any liability under Title IV of ERISA with
respect to the termination of, or withdrawal from, any “employee benefit plan”;
or (ii) any liability under Sections 412, 4971, 4975 or 4980B of the Code; or
(iii) any material liability under Section 4980B of the Code. Each “employee
benefit plan” established or maintained by the Company or

 

9



--------------------------------------------------------------------------------

any of its ERISA Affiliates that is intended to be qualified under Section 401
of the Code is so qualified in all material respects and nothing has occurred,
whether by action or failure to act, which would cause the loss of such
qualification.

(xxvi) Investment Company Act. The Company is not, and after receipt of payment
for the Securities will not be, an “investment company” within the meaning of
the Investment Company Act of 1940, as amended (the “Investment Company Act,”
which term, as used herein, includes the rules and regulations of the Commission
promulgated thereunder) and will conduct its business in a manner so that it
will not become subject to the Investment Company Act.

(xxvii) Similar Offerings. Neither the Company nor any of its Affiliates, has,
directly or indirectly, solicited any offer to buy, sold or offered to sell or
otherwise negotiated in respect of, or will solicit any offer to buy, sell or
offer to sell or otherwise negotiate in respect of, in the United States or to
any United States citizen or resident, any security which is or would be
integrated with the sale of the Securities in a manner that would require the
offered Securities to be registered under the Securities Act.

(xxviii) Rule 144A Eligibility. The Securities are eligible for resale pursuant
to Rule 144A and will not be, at the Closing Date, of the same class as
securities listed on a national securities exchange registered under Section 6
of the Exchange Act or quoted in a U.S. automated interdealer quotation system.

(xxix) No Integration of Offerings or General Solicitation. None of the Company,
its Affiliates or any person acting on its or any of their behalf (other than
the Initial Purchasers, as to whom the Company makes no representation or
warranty) has, directly or indirectly, solicited any offer to buy or offered to
sell, or will, directly or indirectly, solicit any offer to buy or offer to
sell, in the United States or to any United States citizen or resident, any
security which is or would be integrated with the sale of the Securities in a
manner that would require the Securities to be registered under the Securities
Act. None of the Company, its Affiliates, or any person acting on its or any of
their behalf (other than the Initial Purchasers, as to whom the Company makes no
representation or warranty) has engaged or will engage, in connection with the
offering of the Securities, in any form of general solicitation or general
advertising within the meaning of Rule 502 under the Securities Act.

(xxx) No Registration Required. Subject to compliance by the Initial Purchasers
with the procedures set forth in Section 6 hereof, it is not necessary in
connection with the offer, sale and delivery of the Securities to the Initial
Purchasers and to each Subsequent Purchaser in the manner contemplated by this
Agreement and the Offering Memorandum to register the Securities under the
Securities Act or to qualify the Indenture under the Trust Indenture Act of
1939, as amended (the “Trust Indenture Act,” which term, as used herein,
includes the rules and regulations of the Commission promulgated thereunder).

(xxxi) No Directed Selling Efforts. With respect to those offered Securities
sold in reliance on Regulation S, (A) none of the Company, its Affiliates or any
person acting on its or their behalf (other than the Initial Purchasers, as to
whom the Company makes no representation) has engaged or will engage in any
directed selling efforts within the meaning of Regulation S and (B) each of the
Company and its Affiliates and any person acting on its or their behalf (other
than the Initial Purchasers, as to whom the Company makes no representation) has
complied and will comply with the offering restrictions requirement of
Regulation S and, in connection therewith, the Pricing Disclosure Package and
the Final Offering Memorandum will contain the disclosure required by Rule 902
of the Securities Act.

 

10



--------------------------------------------------------------------------------

(xxxii) Compliance with Sections 402, 302 and 906 of the Sarbanes-Oxley Act.
There is and has been no failure on the part of the Company or any of the
Company’s directors or officers, in their capacities as such, to comply in all
material respects with any provision of the Sarbanes-Oxley Act of 2002 and the
rules and regulations promulgated in connection therewith (the “Sarbanes-Oxley
Act”), including Section 402 related to loans and Sections 302 and 906 related
to certifications.

(xxxiii) Payment of Taxes. The Company and the Subsidiaries have filed all
federal, state, local and foreign income and franchise tax returns required to
be filed through the date hereof or have properly requested extensions thereof,
except in any case in which the failure so to file would not have a Material
Adverse Effect and except as set forth in or contemplated in the Pricing
Disclosure Package and the Final Offering Memorandum, and have paid all taxes
required to be paid by any of them, to the extent that any such tax is due and
payable, except for any such assessment that is currently being contested in
good faith or as would not have a Material Adverse Effect and except as set
forth in or contemplated in the Pricing Disclosure Package and the Final
Offering Memorandum. The charges, accruals and reserves on the books of the
Company in respect of any income and corporation tax liability for any years not
finally determined are adequate to meet any assessments or re-assessments for
additional income tax for any years not finally determined, except to the extent
of any inadequacy that would not result in a Material Adverse Effect.

(xxxiv) Internal Accounting Control. The Company and the Subsidiaries maintain a
system of internal accounting controls that is in compliance with the
Sarbanes-Oxley Act and is sufficient to provide reasonable assurances that
(A) transactions are executed in accordance with management’s general or
specific authorization, (B) transactions are recorded as necessary to permit
preparation of financial statements in conformity with generally accepted
accounting principles and to maintain accountability for assets, (C) access to
assets is permitted only in accordance with management’s general or specific
authorization and (D) the recorded accountability for assets is compared with
existing assets at reasonable intervals and appropriate action is taken with
respect to any differences.

(xxxv) Disclosure Controls and Procedures. The Company has established and
maintains disclosure controls and procedures (as such term is defined in Rules
13a-15 and 15d-15 under the Exchange Act); such disclosure controls and
procedures are designed to ensure that material information relating to the
Company and its subsidiaries is made known to the chief executive officer and
chief financial officer of the Company by others within the Company or any of
its subsidiaries, and such disclosure controls and procedures are reasonably
effective to perform the functions for which they were established subject to
the limitations of any such control system; the Company’s auditors and the Audit
Committee of the Board of Directors of the Company have been advised of: (i) any
significant deficiencies or material weaknesses in the design or operation of
internal controls which could adversely affect the Company’s ability to record,
process, summarize, and report financial data; and (ii) any fraud, whether or
not material, that involves management or other employees who have a role in the
Company’s internal controls; and since the date of the most recent evaluation of
such disclosure controls and procedures, there have been no significant changes
in internal controls or in other factors that could significantly affect
internal controls, including any corrective actions with regard to significant
deficiencies and material weaknesses.

(xxxvi) Related Party Transactions. No relationship, direct or indirect, exists
between or among any of the Company or any affiliate of the Company, on the one
hand, and any director, officer, member, stockholder, customer or supplier of
the Company or any Affiliate of the

 

11



--------------------------------------------------------------------------------

Company, on the other hand, which is required by the Securities Act to be
disclosed in a registration statement on Form S-1 which is not so disclosed in
the Pricing Disclosure Package and the Final Offering Memorandum. There are no
outstanding loans, advances (except advances for business expenses in the
ordinary course of business) or guarantees of indebtedness by the Company or any
affiliate of the Company to or for the benefit of any of the officers or
directors of the Company or any affiliate of the Company or any of their
respective family members.

(xxxvii) Insurance. The Company and the Subsidiaries carry or are entitled to
the benefits of insurance, with reputable insurers of recognized financial
responsibility, in such amounts and with such deductibles and covering such
risks as are reasonable in the businesses in which they are engaged, and all
such insurance is in full force and effect. The Company has no reason to believe
that it or any Subsidiary will not be able (i) to renew its existing insurance
coverage as and when such policies expire or (ii) to obtain comparable coverage
from similar institutions as may be necessary or appropriate to conduct its
business as now conducted and at a cost that would not result in a Material
Adverse Effect. Neither the Company nor any Subsidiary has been denied any
insurance coverage which it has sought or for which it has applied.

(xxxviii) Absence of Registration Rights. There are no persons with registration
rights or other similar rights to have any securities (other than the
Securities) of the Company registered with the Commission.

(xxxix) Solvency. The Company is, and immediately after the Closing Date (as
defined in Section 2(b) hereof) will be, Solvent. As used herein, the term
“Solvent” means, with respect to the Company on a particular date, that on such
date (A) the fair market value of the assets of the Company is greater than the
total amount of liabilities (including contingent liabilities) of the Company,
(B) the present fair salable value of the assets of the Company is greater than
the amount that will be required to pay the probable liabilities of the Company
on its debts as they become absolute and matured, (C) the Company is able to
realize upon its assets and pay its debts and other liabilities, including
contingent obligations, as they mature, and (D) the Company does not have
unreasonably small capital.

(xl) No Distribution of Unauthorized Materials. The Company has not distributed
and, prior to the later to occur of (i) the Closing Date (as defined in
Section 2(b) hereof) and (ii) completion of the distribution of the Securities,
will not distribute any offering material in connection with the offering and
sale of the Securities other than the Offering Memorandum or other materials, if
any, approved by the Representative.

(xli) No Unlawful Contributions or Other Payments. Neither the Company nor any
Subsidiary nor, to the knowledge of the Company, any director, officer, agent,
employee or Affiliate of the Company or any Subsidiary is aware of or has taken
any action, directly or indirectly, that would result in a violation by such
persons of the FCPA (as defined below), including, without limitation, making
use of the mails or any means or instrumentality of interstate commerce
corruptly in furtherance of an offer, payment, promise to pay or authorization
of the payment of any money, or other property, gift, promise to give, or
authorization of the giving of anything of value to any “foreign official” (as
such term is defined in the FCPA) or any foreign political party or official
thereof or any candidate for foreign political office, in contravention of the
FCPA and the Company, its Subsidiaries and, to the knowledge of the Company, its
affiliates have conducted their businesses in compliance with the FCPA and have
instituted and maintain policies and procedures designed to ensure, and which
are reasonably expected to continue to ensure, continued compliance therewith.

 

12



--------------------------------------------------------------------------------

“FCPA” means Foreign Corrupt Practices Act of 1977, as amended, and the rules
and regulations thereunder.

(xlii) No Conflict with Money Laundering Laws. The operations of the Company and
the Subsidiaries are and have been conducted at all times in compliance with
applicable financial recordkeeping and reporting requirements of the Currency
and Foreign Transactions Reporting Act of 1970, as amended, the money laundering
statutes of all applicable jurisdictions, the rules and regulations thereunder
and any related or similar rules, regulations or guidelines issued, administered
or enforced by any governmental agency (collectively, the “Money Laundering
Laws”) and no action, suit or proceeding by or before any court or governmental
agency, authority or body or any arbitrator involving the Company or any of the
Subsidiaries with respect to the Money Laundering Laws is pending or, to the
best knowledge of the Company, threatened.

(xliii) No Conflict with OFAC Laws. Neither the Company nor any of the
Subsidiaries nor, to the knowledge of the Company, any director, officer, agent,
employee or affiliate of the Company or any of the Subsidiaries is currently
subject to any U.S. sanctions administered by the Office of Foreign Assets
Control of the U.S. Treasury Department (“OFAC”); and the Company will not
directly or indirectly use the proceeds of the offering, or lend, contribute or
otherwise make available such proceeds to any Subsidiary, joint venture partner
or other person or entity, for the purpose of financing the activities of any
person currently subject to any U.S. sanctions administered by OFAC.

(xliv) Regulation S. The Company and its Affiliates and all persons acting on
their behalf (other than the Initial Purchasers, as to whom the Company make no
representation) have complied with and will comply with the offering
restrictions requirements of Regulation S in connection with the offering of the
Securities outside the United States and, in connection therewith, the Offering
Memorandum will contain the disclosure required by Rule 902. The Company is a
“reporting issuer”, as defined in Rule 902 under the Securities Act.

(xlv) Supply of Merchandise. No supplier of merchandise to the Company or any
Subsidiary has ceased shipments of merchandise to the Company or any Subsidiary,
other than in the normal and ordinary course of business consistent with past
practices, which cessation would not result in a Material Adverse Effect.

(xlvi) Tender Offer and Consent Solicitation. As of the date on which the
Supplemental Indenture (as defined below) is executed, the Company shall have
received such number of Consents irrevocably deposited pursuant to the Tender
Offer and Consent Solicitation as is necessary to amend the Senior Notes
Indenture as contemplated by the Tender Offer and Consent Solicitation and, as
of the Closing Date, the Company shall have entered into a supplemental
indenture (the “Supplemental Indenture”) amending the Senior Notes Indenture as
contemplated in the Tender Offer and Consent Solicitation.

(xlvii) Material Agreements. The agreements, contracts or instruments listed in
Exhibit C attached hereto are, as of the date hereof, the only material
agreements, contracts or instruments that are binding upon the Company and its
subsidiaries on the date hereof that are material to the operation of the
business of the Company and its subsidiaries.

(b) Officer’s Certificates. Any certificate signed by any officer of the Company
or any of its Subsidiaries delivered to the Representative or to counsel for the
Initial Purchasers shall be deemed a representation and warranty by the Company
to each Initial Purchaser as to the matters covered thereby.

 

13



--------------------------------------------------------------------------------

SECTION 2. Sale and Delivery to Initial Purchasers; Closing.

(a) Securities. On the basis of the representations and warranties herein
contained and subject to the terms and conditions herein set forth, the Company
agrees to sell to each Initial Purchaser, severally and not jointly, and each
Initial Purchaser, severally and not jointly, agrees to purchase from the
Company, at the price set forth in Schedule B, the aggregate principal amount of
Securities set forth in Schedule A opposite the name of such Initial Purchaser,
plus any additional principal amount of Securities which such Initial Purchaser
may become obligated to purchase pursuant to the provisions of Section 11
hereof.

(b) Payment. Payment of the purchase price for, and delivery of certificates
for, the Securities shall be made at the office of Shearman & Sterling LLP, 599
Lexington Avenue, New York, NY 10022, or at such other place as shall be agreed
upon by the Representative and the Company, at 9:00 A.M. (Eastern time) on the
seventh business day after the date hereof (unless postponed in accordance with
the provisions of Section 11), or at such other time not later than ten business
days after such date as shall be agreed upon by the Representative and the
Company (such time and date of payment and delivery being herein called the
“Closing Date”).

Payment shall be made to the Company by wire transfer of immediately available
funds to a bank account designated by the Company, against delivery to the
Representative for the respective accounts of the Initial Purchasers of
certificates for the Securities to be purchased by them. It is understood that
each Initial Purchaser has authorized the Representative, for its account, to
accept delivery of, receipt for, and make payment of the purchase price for, the
Securities which it has agreed to purchase. Merrill Lynch, individually and not
as representative of the Initial Purchasers, may (but shall not be obligated to)
make payment of the purchase price for the Securities to be purchased by any
Initial Purchaser whose funds have not been received by Closing Date, but such
payment shall not relieve such Initial Purchaser from its obligations hereunder.

(c) Denominations; Registration. Certificates for the Securities shall be in
such denominations ($2,000 or integral multiples of $1,000 in excess thereof)
and registered in such names as the Representative may request in writing at
least one full business day before the Closing Date. The certificates
representing the Securities shall be made available for examination and
packaging by the Initial Purchasers in The City of New York not later than
10:00 A.M. on the last business day prior to Closing Date.

SECTION 3. Covenants of the Company. The Company covenants with each Initial
Purchaser as follows:

(a) Offering Memorandum. The Company, as promptly as possible, will furnish to
each Initial Purchaser, without charge, such number of copies of the Offering
Memorandum and any amendments and supplements thereto as such Initial Purchaser
may reasonably request.

(b) Notice and Effect of Material Events. The Company will immediately notify
each Initial Purchaser and confirm such notice in writing (x) of any filing made
by the Company of information relating to the offering of the Securities with
any securities exchange or any other regulatory body in the United States or any
other jurisdiction, and (y) prior to the completion of the placement of the
offered Securities by the Initial Purchasers as evidenced by a notice in writing
from the Initial Purchasers to the Company, of any material changes in or
affecting the condition, financial or otherwise, or the earnings,

 

14



--------------------------------------------------------------------------------

business affairs or business prospects of the Company and the Subsidiaries
considered as one enterprise which (i) make any statement in the Pricing
Disclosure Package, any Offering Memorandum or any Company Additional Written
Communication false or misleading or (ii) are not disclosed in the Pricing
Disclosure Package or the Offering Memorandum. In such event or if during such
time any event shall occur as a result of which it is necessary, in the
reasonable opinion of any of the Company, its counsel, the Initial Purchasers or
counsel for the Initial Purchasers, to amend or supplement the Offering
Memorandum in order that the Offering Memorandum not include any untrue
statement of a material fact or omit to state a material fact necessary in order
to make the statements therein not misleading in the light of the circumstances
then existing, the Company will forthwith amend or supplement the Offering
Memorandum by preparing and furnishing to each Initial Purchaser an amendment or
amendments of, or a supplement or supplements to, the Offering Memorandum (in
form and substance satisfactory in the reasonable opinion of counsel for the
Initial Purchasers) so that, as so amended or supplemented, the Offering
Memorandum will not include an untrue statement of a material fact or omit to
state a material fact necessary in order to make the statements therein, in the
light of the circumstances existing at the time it is delivered to a Subsequent
Purchaser, not misleading.

Following the consummation of the Exchange Offer or the effectiveness of an
applicable shelf registration statement and for so long as the Securities are
outstanding, if, in the judgment of the Representative, the Initial Purchasers
or any of their affiliates (as such term is defined in the Securities Act) are
required to deliver a prospectus in connection with sales of, or market-making
activities with respect to, the Securities, the Company agrees to periodically
amend the applicable registration statement so that the information contained
therein complies with the requirements of Section 10 of the Securities Act, to
amend the applicable registration statement or supplement the related prospectus
or the documents incorporated therein when necessary to reflect any material
changes in the information provided therein so that the registration statement
and the prospectus will not contain any untrue statement of a material fact or
omit to state any material fact necessary in order to make the statements
therein, in the light of the circumstances existing as of the date the
prospectus is so delivered, not misleading and to provide the Initial Purchasers
with copies of each amendment or supplement filed and such other documents as
the Initial Purchasers may reasonably request.

The Company hereby expressly acknowledges that the indemnification and
contribution provisions of Sections 7 and 8 hereof are specifically applicable
and relate to each offering memorandum, registration statement, amendment or
supplement referred to in this Section 3(b).

(c) Amendment and Supplements to the Offering Memorandum; Preparation of Pricing
Supplement; Company Additional Written Communications. The Company will advise
each Initial Purchaser promptly of any proposal to amend or supplement the
Offering Memorandum and will not effect such amendment or supplement without the
consent of the Initial Purchasers, which consent shall not be unreasonably
withheld. Neither the consent of the Initial Purchasers, nor the Initial
Purchaser’s delivery of any such amendment or supplement, shall constitute a
waiver of any of the conditions set forth in Section 5 hereof. The Company will
prepare the Pricing Supplement, in form and substance satisfactory to the
Representative, and shall furnish prior to the Time of Sale to each Initial
Purchaser, without charge, as many copies of the Pricing Supplement as such
Initial Purchaser may reasonably request. Before making, preparing, using,
authorizing, approving or distributing any Company Additional Written
Communication, the Company will furnish to the Representative a copy of such
written communication for review and will not make, prepare, use, authorize or
distribute any such written communication to which the Representative reasonably
objects.

(d) Qualification of Securities for Offer and Sale. The Company will use its
reasonable best efforts, in cooperation with the Initial Purchasers, to qualify
the offered Securities for offering and sale under the applicable Blue Sky or
securities laws of such states and other jurisdictions as the Initial

 

15



--------------------------------------------------------------------------------

Purchasers may designate and to maintain such qualifications in effect as long
as required for the sale of the Securities; provided, however, that the Company
shall not be obligated to file any general consent to service of process or to
qualify as a foreign corporation or as a dealer in securities in any
jurisdiction in which it is not so qualified or to subject itself to taxation in
respect of doing business in any jurisdiction in which it is not otherwise so
subject.

(e) Rating of Securities. The Company shall take all reasonable action necessary
to enable Standard & Poor’s Ratings Services, a division of McGraw Hill, Inc.
(“S&P”), and Moody’s Investors Service Inc. (“Moody’s”) to provide their
respective credit ratings of the Securities.

(f) DTC. The Company will cooperate with the Initial Purchasers and use its
reasonable best efforts to permit the offered Securities to be eligible for
clearance and settlement through the facilities of DTC.

(g) Use of Proceeds. The Company will use the net proceeds received by it from
the sale of the Securities in the manner specified in the Offering Memorandum
under “Use of Proceeds”.

(h) Restriction on Sale of Securities. Except with respect to Exchange
Securities offered and issued pursuant to the Registration Rights Agreement,
during a period of 90 days from the date of the Offering Memorandum, the Company
will not, without the prior written consent of Merrill Lynch, directly or
indirectly, issue, sell, offer or agree to sell, grant any option for the sale
of, or otherwise dispose of, any other debt securities of the Company or
securities of the Company that are convertible into, or exchangeable for, the
offered Securities or such other debt securities.

(i) Reporting Requirements. Until the offering of the Securities is complete,
the Company will file all documents required to be filed with the Commission
pursuant to the Exchange Act within the time periods required by the Exchange
Act and the Exchange Act Regulations.

(j) Senior Notes. To the extent the Company has delivered a Notice of Redemption
(defined below) as described in Section 5(k) hereof, the Company shall deposit
with the Paying Agent (as such term is defined in the Senior Notes Indenture)
such funds that are sufficient to redeem all Senior Notes that remain
outstanding following the completion of the Tender Offer and Consent
Solicitation in the manner provided in the Senior Notes Indenture.

SECTION 4. Payment of Expenses.

(a) Expenses. The Company agrees to pay all costs, fees and expenses incurred in
connection with the performance of its obligations hereunder and in connection
with the transactions contemplated hereby, including, without limitation,
(i) all expenses incident to the issuance and delivery of the Securities
(including all printing and engraving costs), (ii) all necessary issue, transfer
and other stamp taxes in connection with the issuance and sale of the Securities
to the Initial Purchasers, (iii) all fees and expenses of the Company’s counsel,
independent public or certified public accountants and other advisors, (iv) all
costs and expenses incurred in connection with the preparation, printing,
filing, shipping and distribution of the Pricing Disclosure Package and the
Final Offering Memorandum (including financial statements and exhibits), and all
amendments and supplements thereto, and the Transaction Documents, (v) all
filing fees, attorneys’ fees and expenses incurred by the Company or the Initial
Purchasers in connection with qualifying or registering (or obtaining exemptions
from the qualification or registration of) all or any part of the Securities for
offer and sale under the securities laws of the several states of the United
States, the provinces of Canada or other jurisdictions designated by the Initial

 

16



--------------------------------------------------------------------------------

Purchasers (including, without limitation, the cost of preparing, printing and
mailing preliminary and final blue sky or legal investment memoranda and any
related supplements to the Pricing Disclosure Package or the Final Offering
Memorandum), (vi) the fees and expenses of the Trustee, including the fees and
disbursements of counsel for the Trustee in connection with the Indenture, the
Securities and the Exchange Securities, (vii) any fees payable in connection
with the rating of the Securities or the Exchange Securities with the ratings
agencies, (viii) any filing fees incident to, and any reasonable fees and
disbursements of counsel to the Initial Purchasers in connection with the review
by the Financial Industry Regulatory Authority, Inc. (“FINRA”), if any, of the
terms of the sale of the Securities or the Exchange Securities, (ix) all fees
and expenses (including reasonable fees and expenses of counsel) of the Company
in connection with approval of the Securities by the Depositary for “book-entry”
transfer, and the performance by the Company of its other obligations under this
Agreement and (x) all expenses incident to the “road show” for the offering of
the Securities, including the cost of any chartered airplane or other
transportation.

(b) Termination of Agreement. If this Agreement is terminated by the
Representative in accordance with the provisions of Section 5 or
Section 10(a)(i) hereof, the Company shall reimburse the Initial Purchasers for
all of their out-of-pocket expenses, including the reasonable fees and
disbursements of counsel for the Initial Purchasers.

SECTION 5. Conditions of Initial Purchasers’ Obligations. The obligations of the
several Initial Purchasers hereunder are subject to the accuracy of the
representations and warranties of the Company contained in Section 1 hereof or
in certificates of any officer of the Company or any of its subsidiaries
delivered pursuant to the provisions hereof, to the performance by the Company
of its covenants and other obligations hereunder, and to the following further
conditions:

(a) Opinion of Counsel for Company. At the Closing Date, the Representative
shall have received the favorable opinion, dated as of the Closing Date, of
Skadden, Arps, Slate, Meagher & Flom LLP, counsel for the Company, in form and
substance reasonably satisfactory to counsel for the Initial Purchasers,
together with signed or reproduced copies of such letter for each of the other
Initial Purchasers, substantially to the effect set forth in Exhibit A hereto.

(b) Opinion of Counsel for Company. At the Closing Date, the Representative
shall have received the favorable opinion, dated as of the Closing Date, of
Honigman Miller Schwartz and Cohn LLP, counsel for the Company, in form and
substance reasonably satisfactory to counsel for the Initial Purchasers,
together with signed or reproduced copies of such letter for each of the other
Initial Purchasers, substantially to the effect set forth in Exhibit B hereto.

(c) Opinion of Counsel for Initial Purchasers. At the Closing Date, the
Representative shall have received the favorable opinion, dated as of the
Closing Date, of Shearman & Sterling LLP, counsel for the Initial Purchasers,
together with signed or reproduced copies of such letter for each of the other
Initial Purchasers satisfactory to the Initial Purchasers.

(d) Officers’ Certificate. At the Closing Date, there shall not have been, since
the date hereof or since the date as of which information is given in the Final
Offering Memorandum (exclusive of any amendments or supplements thereto
subsequent to the date of this Agreement), any material adverse change in the
condition, financial or otherwise, or in the earnings, business affairs or
business prospects of the Company and its subsidiaries considered as one
enterprise, whether or not arising in the ordinary course of business, and the
Representative shall have received a certificate of the President or a Vice
President of the Company and of the chief financial or chief accounting officer
of the Company, dated as

 

17



--------------------------------------------------------------------------------

of the Closing Date, to the effect that (i) there has been no such material
adverse change, (ii) the representations and warranties in Section 1 hereof are
true and correct with the same force and effect as though expressly made at and
as of the Closing Date, and (iii) the Company has complied with all agreements
and satisfied all conditions on its part to be performed or satisfied at or
prior to the Closing Date.

(e) Accountants’ Comfort Letter. On the date hereof, the Representative shall
have received from KPMG LLP a letter dated such date, in form and substance
satisfactory to the Representative, together with signed or reproduced copies of
such letter for each of the other Initial Purchasers containing statements and
information of the type ordinarily included in accountants’ “comfort letters” to
Initial Purchasers with respect to the financial statements and certain
financial information contained in the Offering Memorandum.

(f) Bring-down Comfort Letter. At the Closing Date, the Representative shall
have received from KPMG LLP a letter, dated as of the Closing Date, to the
effect that they reaffirm the statements made in the letter furnished pursuant
to subsection (e) of this Section, except that the specified date referred to
shall be a date not more than three business days prior to the Closing Date.

(g) Maintenance of Rating. Since the date of this Agreement, there shall not
have occurred a downgrading in the rating assigned to the Securities by any
“nationally recognized statistical rating agency”, as that term is defined by
the Commission for purposes of Rule 436(g)(2) under the Securities Act, and no
such securities rating agency shall have publicly announced that it has under
surveillance or review, with possible negative implications, its rating of the
Securities or any of the Company’s other debt securities.

(h) Indenture. At the Closing Date, the Company and the Trustee shall have
entered into the Indenture and the Initial Purchasers shall have received
executed counterparts thereof.

(i) Registration Rights Agreement. At the Closing Date, the Company shall have
entered into the Registration Rights Agreement and the Initial Purchasers shall
have received executed counterparts thereof.

(j) Additional Documents. At the Closing Date, counsel for the Initial
Purchasers shall have been furnished with such documents and opinions as they
may reasonably request for the purpose of enabling them to pass upon the
issuance and sale of the Securities as herein contemplated, or in order to
evidence the accuracy of any of the representations or warranties, or the
fulfillment of any of the conditions herein contained; and all proceedings taken
by the Company in connection with the issuance and sale of the Securities as
herein contemplated shall be satisfactory in form and substance to the
Representative and counsel for the Initial Purchasers.

(k) Senior Notes. The Senior Notes Indenture shall have been amended as
contemplated by the terms of the Tender Offer and Consent Solicitation. To the
extent that any Senior Notes remain outstanding following the repurchase of the
Senior Notes pursuant to the terms of the Tender Offer and Consent Solicitation,
the Company shall have delivered to The Bank of New York, the trustee under the
Senior Notes Indenture, irrevocable notice of redemption (the “Notice of
Redemption”) of all such Senior Notes that remain outstanding, as provided by
Article Three of the Senior Notes Indenture.

(l) Termination of Agreement. If any condition specified in this Section shall
not have been fulfilled when and as required to be fulfilled, this Agreement may
be terminated by the Representative by notice to the Company at any time at or
prior to the Closing Date, and such termination shall be without

 

18



--------------------------------------------------------------------------------

liability of any party to any other party except as provided in Section 4 and
except that Sections 7 and 8 shall survive any such termination and remain in
full force and effect.

SECTION 6. Subsequent Offers and Resales of the Securities.

(a) Offer and Sale Procedures. Each of the Initial Purchasers and the Company
hereby establish and agree to observe the following procedures in connection
with the offer and sale of the Securities:

(i) Offers and Sales. Offers and sales of the Securities shall be made to such
persons and in such manner as is contemplated by the Offering Memorandum. Each
Initial Purchaser severally agrees that it will not offer, sell or deliver any
of the Securities in any jurisdiction outside the United States except under
circumstances that will result in compliance with the applicable laws thereof,
and that it will take at its own expense whatever action is required to permit
its purchase and resale of the Securities in such jurisdictions.

(ii) No General Solicitation. No general solicitation or general advertising
(within the meaning of Rule 502(c) under the Securities Act) will be used in the
United States in connection with the offering or sale of the Securities.

(iii) Purchases by Non-Bank Fiduciaries. In the case of a non-bank Subsequent
Purchaser of a Security acting as a fiduciary for one or more third parties,
each third party shall, in the judgment of the applicable Initial Purchaser, be
a “qualified institutional buyer” within the meaning of Rule 144A under the
Securities Act (a “Qualified Institutional Buyer”) or a non-U.S. person outside
the United States.

(iv) Subsequent Purchaser Notification. Each Initial Purchaser will take
reasonable steps to inform, and cause each of its U.S. affiliates to take
reasonable steps to inform, persons acquiring Securities from such Initial
Purchaser or affiliate, as the case may be, in the United States that the
Securities (A) have not been and will not be registered under the Securities
Act, (B) are being sold to them without registration under the Securities Act in
reliance on Rule 144A or in accordance with another exemption from registration
under the Securities Act, as the case may be, and (C) may not be offered, sold
or otherwise transferred, except (1) to the Company, (2) outside the United
States in accordance with Regulation S, or (3) inside the United States (x) in
accordance with Rule 144A to a person whom the seller reasonably believes is a
Qualified Institutional Buyer that is purchasing such Securities for its own
account or for the account of a Qualified Institutional Buyer to whom notice is
given that the offer, sale or transfer is being made in reliance on Rule 144A or
(y) pursuant to another available exemption from registration under the
Securities Act.

(v) Minimum Principal Amount. No sale of the Securities to any one Subsequent
Purchaser will be for less than U.S. $2,000 principal amount and no Security
will be issued in a smaller principal amount. If the Subsequent Purchaser is a
non-bank fiduciary acting on behalf of others, each person for whom it is acting
must purchase at least U.S. $2,000 principal amount of the Securities.

(b) Covenants of the Company. The Company covenants with each Initial Purchaser
as follows:

(i) Integration. The Company agrees that it will not and will cause its
Affiliates not to, directly or indirectly, solicit any offer to buy, sell or
make any offer or sale of, or otherwise

 

19



--------------------------------------------------------------------------------

negotiate in respect of, securities of the Company of any class if, as a result
of the doctrine of “integration” referred to in Rule 502 under the Securities
Act, such offer or sale would render invalid (for the purpose of (i) the sale of
the offered Securities by the Company to the Initial Purchasers, (ii) the resale
of the offered Securities by the Initial Purchasers to Subsequent Purchasers or
(iii) the resale of the offered Securities by such Subsequent Purchasers to
others) the exemption from the registration requirements of the Securities Act
provided by Section 4(2) thereof or by Rule 144A or by Regulation S thereunder
or otherwise.

(ii) Rule 144A Information. The Company agrees that, in order to render the
offered Securities eligible for resale pursuant to Rule 144A under the
Securities Act, while any of the offered Securities remain outstanding and are
“restricted securities” within the meaning of Rule 144(a)(3) of the Securities
Act, it will make available, upon request, to any holder of offered Securities
or prospective purchasers of Securities the information specified in
Rule 144A(d)(4), unless the Company furnishes information to the Commission
pursuant to Section 13 or 15(d) of the Exchange Act.

(iii) Restriction on Repurchases. Until the expiration of one year after the
original issuance of the offered Securities, the Company will not, and will
cause its Affiliates not to, resell any Securities which are “restricted
securities” (as such term is defined under Rule 144(a)(3) under the Securities
Act), whether as beneficial owner or otherwise (except as agent acting as a
securities broker on behalf of and for the account of customers in the ordinary
course of business in unsolicited broker’s transactions).

(c) Qualified Institutional Buyer. Each Initial Purchaser severally and not
jointly represents and warrants to, and agrees with, the Company that it is a
Qualified Institutional Buyer.

Resale Pursuant to Rule 903 of Regulation S or Rule 144A. Each Initial Purchaser
understands that the Securities have not been and will not be registered under
the Securities Act and may not be offered or sold within the United States or
to, or for the account or benefit of, U.S. persons except in accordance with
Regulation S under the Securities Act or pursuant to an exemption from the
registration requirements of the Securities Act. Each Initial Purchaser
severally represents and agrees, that, except as permitted by Section 6(a)
above, it has offered and sold Securities and will offer and sell Securities
(i) as part of their distribution at any time and (ii) otherwise until forty
days after the later of the date upon which the offering of the Securities
commences and the Closing Date, only in accordance with Rule 903 of
Regulation S, Rule 144A under the Securities Act or another applicable exemption
from the registration requirements of the Securities Act. Accordingly, neither
the Initial Purchasers, their affiliates nor any persons acting on their behalf
have engaged or will engage in any directed selling efforts with respect to
Securities sold hereunder pursuant to Regulation S, and the Initial Purchasers,
their affiliates and any person acting on their behalf have complied and will
comply with the offering restriction requirements of Regulation S. Each Initial
Purchaser severally agrees that, at or prior to confirmation of a sale of
offered Securities pursuant to Regulation S it will have sent to each
distributor, dealer or person receiving a selling concession, fee or other
remuneration that purchases offered Securities from it or through it during the
restricted period a confirmation or notice to substantially the following
effect:

“The Securities covered hereby have not been registered under the United States
Securities Act of 1933 (the “Securities Act”) and may not be offered or sold
within the United States or to or for the account or benefit of U.S. persons
(i) as part of their distribution at any time and (ii) otherwise until forty
days after the later of the date upon which the offering of the Securities
commenced and the date of closing, except in either case in

 

20



--------------------------------------------------------------------------------

accordance with Regulation S or Rule 144A under the Securities Act. Terms used
above have the meaning given to them by Regulation S.”

Terms used in the above paragraph have the meanings given to them by
Regulation S.

SECTION 7. Indemnification.

(a) Indemnification of the Initial Purchasers. The Company agrees to indemnify
and hold harmless each Initial Purchaser, its affiliates, directors, officers
and employees, and each person, if any, who controls any Initial Purchaser
within the meaning of the Securities Act and the Exchange Act against any loss,
claim, damage, liability or expense, as incurred, to which such Initial
Purchaser, affiliate, director, officer, employee or controlling person may
become subject, under the Securities Act, the Exchange Act or other federal or
state statutory law or regulation, or at common law or otherwise (including in
settlement of any litigation, if such settlement is effected with the written
consent of the Company), insofar as such loss, claim, damage, liability or
expense (or actions in respect thereof as contemplated below) arises out of or
is based: (i) upon any untrue statement or alleged untrue statement of a
material fact contained in the Preliminary Offering Memorandum, the Pricing
Supplement, any Company Additional Written Communication or the Final Offering
Memorandum (or any amendment or supplement thereto), or the omission or alleged
omission therefrom of a material fact necessary in order to make the statements
therein, in the light of the circumstances under which they were made, not
misleading or (ii) any act or failure to act or any alleged act or failure to
act by any Initial Purchaser in connection with, or relating in any manner to,
the offering contemplated hereby, and which is included as part of or referred
to in any loss, claim, damage, liability or action arising out of or based upon
any matter covered by clause (i) above, provided that the Company shall not be
liable under this clause (ii) to the extent that a court of competent
jurisdiction shall have determined by a final judgment that such loss, claim,
damage, liability or action resulted directly from any such acts or failures to
act undertaken or omitted to be taken by such Initial Purchaser through its
gross negligence or willful misconduct; and to reimburse each Initial Purchaser
and each such affiliate, director, officer, employee or controlling person for
any and all expenses (including the fees and disbursements of counsel chosen by
Merrill Lynch) as such expenses are reasonably incurred by such Initial
Purchaser or such affiliate, director, officer, employee or controlling person
in connection with investigating, defending, settling, compromising or paying
any such loss, claim, damage, liability, expense or action; provided, however,
that the foregoing indemnity agreement shall not apply, with respect to an
Initial Purchaser, to any loss, claim, damage, liability or expense to the
extent, but only to the extent, arising out of or based upon any untrue
statement or alleged untrue statement or omission or alleged omission made in
reliance upon and in conformity with written information furnished to the
Company by such Initial Purchaser through the Representative expressly for use
in the Preliminary Offering Memorandum, the Pricing Supplement, any Company
Additional Written Communication or the Final Offering Memorandum (or any
amendment or supplement thereto). The indemnity agreement set forth in this
Section 7(a) shall be in addition to any liabilities that the Company may
otherwise have.

(b) Indemnification of the Company. Each Initial Purchaser agrees, severally and
not jointly, to indemnify and hold harmless the Company, its directors and each
person, if any, who controls the Company within the meaning of the Securities
Act or the Exchange Act, against any loss, claim, damage, liability or expense,
as incurred, to which the Company or any such director or controlling person may
become subject, under the Securities Act, the Exchange Act, or other federal or
state statutory law or regulation, or at common law or otherwise (including in
settlement of any litigation, if such settlement is effected with the written
consent of such Initial Purchaser), insofar as such loss, claim, damage,
liability

 

21



--------------------------------------------------------------------------------

or expense (or actions in respect thereof as contemplated below) arises out of
or is based upon any untrue statement or alleged untrue statement of a material
fact contained in the Preliminary Offering Memorandum, the Pricing Supplement,
any Company Additional Written Communication or the Final Offering Memorandum
(or any amendment or supplement thereto), or the omission or alleged omission
therefrom of a material fact necessary in order to make the statements therein,
in the light of the circumstances under which they were made, not misleading, in
each case to the extent, but only to the extent, that such untrue statement or
alleged untrue statement or omission or alleged omission was made in the
Preliminary Offering Memorandum, the Pricing Supplement, any Company Additional
Written Communication or the Final Offering Memorandum (or any amendment or
supplement thereto), in reliance upon and in conformity with written information
furnished to the Company by such Initial Purchaser through the Representative
expressly for use therein; and to reimburse the Company and each such director
or controlling person for any and all expenses (including the fees and
disbursements of counsel) as such expenses are reasonably incurred by the
Company or such director or controlling person in connection with investigating,
defending, settling, compromising or paying any such loss, claim, damage,
liability, expense or action. The Company hereby acknowledges that the only
information that the Initial Purchasers through the Representative have
furnished to the Company expressly for use in the Preliminary Offering
Memorandum, the Pricing Supplement, any Company Additional Written Communication
or the Final Offering Memorandum (or any amendment or supplement thereto) are
the statements set forth in the first and second paragraphs under the caption
“Plan of Distribution—Short Positions” in the Preliminary Offering Memorandum
and the Final Offering Memorandum. The indemnity agreement set forth in this
Section 7(b) shall be in addition to any liabilities that each Initial Purchaser
may otherwise have.

(c) Notifications and Other Indemnification Procedures. Promptly after receipt
by an indemnified party under this Section 7 of notice of the commencement of
any action, such indemnified party will, if a claim in respect thereof is to be
made against an indemnifying party under this Section 7, notify the indemnifying
party in writing of the commencement thereof; provided that the failure to so
notify the indemnifying party will not relieve it from any liability which it
may have to any indemnified party under this Section 7 except to the extent that
it has been materially prejudiced by such failure (through the forfeiture of
substantive rights and defenses) and shall not relieve the indemnifying party
from any liability that the indemnifying party may have to an indemnified party
other than under this Section 7. In case any such action is brought against any
indemnified party and such indemnified party seeks or intends to seek indemnity
from an indemnifying party, the indemnifying party will be entitled to
participate in and, to the extent that it shall elect, jointly with all other
indemnifying parties similarly notified, by written notice delivered to the
indemnified party promptly after receiving the aforesaid notice from such
indemnified party, to assume the defense thereof with counsel reasonably
satisfactory to such indemnified party; provided, however, if the defendants in
any such action include both the indemnified party and the indemnifying party
and the indemnified party shall have reasonably concluded that a conflict may
arise between the positions of the indemnifying party and the indemnified party
in conducting the defense of any such action or that there may be legal defenses
available to it and/or other indemnified parties which are different from or
additional to those available to the indemnifying party, the indemnified party
or parties shall have the right to select separate counsel to assume such legal
defenses and to otherwise participate in the defense of such action on behalf of
such indemnified party or parties. Upon receipt of notice from the indemnifying
party to such indemnified party of such indemnifying party’s election so to
assume the defense of such action and approval by the indemnified party of
counsel, the indemnifying party will not be liable to such indemnified party
under this Section 7 for any legal or other expenses subsequently incurred by
such indemnified party in connection with the defense thereof unless (i) the
indemnified party shall have employed separate counsel in accordance with the
proviso to the immediately preceding sentence (it being understood, however,
that the indemnifying party shall not be liable for the expenses of more than
one separate counsel (together with local counsel (in each jurisdiction)), which
shall be selected by Merrill Lynch (in the case of counsel representing the
Initial

 

22



--------------------------------------------------------------------------------

Purchasers or their related persons), representing the indemnified parties who
are parties to such action) or (ii) the indemnifying party shall not have
employed counsel satisfactory to the indemnified party to represent the
indemnified party within a reasonable time after notice of commencement of the
action, in each of which cases the fees and expenses of counsel shall be at the
expense of the indemnifying party.

(d) Settlements. The indemnifying party under this Section 7 shall not be liable
for any settlement of any proceeding effected without its written consent, which
will not be unreasonably withheld, but if settled with such consent or if there
be a final judgment for the plaintiff, the indemnifying party agrees to
indemnify the indemnified party against any loss, claim, damage, liability or
expense by reason of such settlement or judgment. Notwithstanding the foregoing
sentence, if at any time an indemnified party shall have requested an
indemnifying party to reimburse the indemnified party for fees and expenses of
counsel as contemplated by this Section 7, the indemnifying party agrees that it
shall be liable for any settlement of any proceeding effected without its
written consent if (i) such settlement is entered into more than 30 days after
receipt by such indemnifying party of the aforesaid request and (ii) such
indemnifying party shall not have reimbursed the indemnified party in accordance
with such request prior to the date of such settlement. No indemnifying party
shall, without the prior written consent of the indemnified party, effect any
settlement, compromise or consent to the entry of judgment in any pending or
threatened action, suit or proceeding in respect of which any indemnified party
is or could have been a party and indemnity was or could have been sought
hereunder by such indemnified party, unless such settlement, compromise or
consent (i) includes an unconditional release of such indemnified party from all
liability on claims that are the subject matter of such action, suit or
proceeding and (ii) does not include any statements as to or any findings of
fault, culpability or failure to act by or on behalf of any indemnified party.

SECTION 8. Contribution. If the indemnification provided for in Section 7 hereof
is for any reason unavailable to or insufficient to hold harmless an indemnified
party in respect of any losses, liabilities, claims, damages or expenses
referred to therein, then each indemnifying party shall contribute to the
aggregate amount of such losses, liabilities, claims, damages and expenses
incurred by such indemnified party, as incurred, (i) in such proportion as is
appropriate to reflect the relative benefits received by the Company on the one
hand and the Initial Purchasers on the other hand from the offering of the
Securities pursuant to this Agreement or (ii) if the allocation provided by
clause (i) is not permitted by applicable law, in such proportion as is
appropriate to reflect not only the relative benefits referred to in clause (i)
above but also the relative fault of the Company on the one hand and of the
Initial Purchasers on the other hand in connection with the statements or
omissions which resulted in such losses, liabilities, claims, damages or
expenses, as well as any other relevant equitable considerations.

The relative benefits received by the Company on the one hand and the Initial
Purchasers on the other hand in connection with the offering of the Securities
pursuant to this Agreement shall be deemed to be in the same respective
proportions as the total net proceeds from the offering of the Securities
pursuant to this Agreement (before deducting expenses) received by the Company
and the total underwriting discount received by the Initial Purchasers, bear to
the aggregate initial offering price of the Securities.

The relative fault of the Company on the one hand and the Initial Purchasers on
the other hand shall be determined by reference to, among other things, whether
any such untrue or alleged untrue statement of a material fact or omission or
alleged omission to state a material fact relates to information supplied by the
Company or by the Initial Purchasers and the parties’ relative intent,
knowledge, access to information and opportunity to correct or prevent such
statement or omission.

 

23



--------------------------------------------------------------------------------

The amount paid or payable by a party as a result of the losses, claims,
damages, liabilities and expenses referred to above shall be deemed to include,
subject to the limitations set forth in Section 7 hereof, any legal or other
fees or expenses reasonably incurred by such party in connection with
investigating or defending any action or claim. The provisions set forth in
Section 7 hereof with respect to notice of commencement of any action shall
apply if a claim for contribution is to be made under this Section 8; provided,
however, that no additional notice shall be required with respect to any action
for which notice has been given under Section 7 hereof for purposes of
indemnification.

The Company and the Initial Purchasers agree that it would not be just and
equitable if contribution pursuant to this Section 8 were determined by pro rata
allocation (even if the Initial Purchasers were treated as one entity for such
purpose) or by any other method of allocation which does not take account of the
equitable considerations referred to in this Section 8.

Notwithstanding the provisions of this Section 8, no Initial Purchaser shall be
required to contribute any amount in excess of the discount received by such
Initial Purchaser in connection with the Securities distributed by it. No person
guilty of fraudulent misrepresentation (within the meaning of Section 11 of the
Securities Act) shall be entitled to contribution from any person who was not
guilty of such fraudulent misrepresentation. The Initial Purchasers’ obligations
to contribute pursuant to this Section 8 are several, and not joint, in
proportion to their respective commitments as set forth opposite their names in
Schedule A. For purposes of this Section 8, each director, officer and employee
of an Initial Purchaser and each person, if any, who controls an Initial
Purchaser within the meaning of the Securities Act and the Exchange Act shall
have the same rights to contribution as such Initial Purchaser, and each
director of the Company, and each person, if any, who controls the Company
within the meaning of the Securities Act and the Exchange Act shall have the
same rights to contribution as the Company.

SECTION 9. Representations, Warranties and Agreements to Survive. All
representations, warranties and agreements contained in this Agreement or in
certificates of officers of the Company or any of its subsidiaries submitted
pursuant hereto shall remain operative and in full force and effect, regardless
of (i) any investigation made by or on behalf of any Initial Purchaser or
Initial Purchaser Affiliate or selling agents, any person controlling any
Initial Purchaser, its officers or directors or any person controlling the
Company and (ii) delivery of and payment for the Securities.

SECTION 10. Termination of Agreement.

(a) Termination; General. The Representative may terminate this Agreement, by
notice to the Company, at any time at or prior to the Closing Date (i) if there
has been, since the time of execution of this Agreement or since the date as of
which information is given in the Preliminary Offering Memorandum, the Pricing
Disclosure Package or the Final Offering Memorandum (exclusive of any amendments
or supplements thereto subsequent to the date of this Agreement), any material
adverse change in the condition, financial or otherwise, or in the earnings,
business affairs or business prospects of the Company and its subsidiaries
considered as one enterprise, whether or not arising in the ordinary course of
business, or (ii) the Company shall have sustained a loss by strike, fire,
flood, earthquake, accident or other calamity of such character as in the
judgment of the Representative may interfere materially with the conduct of the
business and operations of the Company regardless of whether or not such loss
shall have been insured, or (iii) if there has occurred any material adverse
change in the financial markets in the United States or the international
financial markets, any outbreak of hostilities or escalation thereof or other
calamity or crisis or any change or development involving a prospective change
in national or international political, financial or economic conditions, in
each case the effect of which is such as to make it, in the judgment of the
Representative, impracticable or inadvisable to market

 

24



--------------------------------------------------------------------------------

the Securities or to enforce contracts for the sale of the Securities, or
(iv) if trading in any securities of the Company has been suspended or
materially limited by the Commission or the NASDAQ Stock Market, or if trading
generally on the New York Stock Exchange or the NASDAQ Stock Market has been
suspended or materially limited, or minimum or maximum prices for trading have
been fixed, or maximum ranges for prices have been required, by said exchange or
by such market or by order of the Commission, FINRA or any other governmental
authority, or (v) if a material disruption has occurred in commercial banking or
securities settlements or clearance services in the United States or (vi) if a
banking moratorium has been declared by either Federal, New York or Delaware
authorities.

(b) Liabilities. If this Agreement is terminated pursuant to this Section, such
termination shall be without liability of any party to any other party except as
provided in Section 4 hereof, and provided further that Sections 7 and 8 shall
survive such termination and remain in full force and effect.

SECTION 11. Default by One or More of the Initial Purchasers. If one or more of
the Initial Purchasers shall fail at the Closing Date to purchase the Securities
which it or they are obligated to purchase under this Agreement (the “Defaulted
Securities”), the Representative shall have the right, within 24 hours
thereafter, to make arrangements for one or more of the non-defaulting Initial
Purchasers, or any other initial purchasers, to purchase all, but not less than
all, of the Defaulted Securities in such amounts as may be agreed upon and upon
the terms herein set forth; if, however, the Representative shall not have
completed such arrangements within such 24-hour period, then:

(a) if the number of Defaulted Securities does not exceed 10% of the aggregate
principal amount of the Securities to be purchased hereunder, each of the
non-defaulting Initial Purchasers shall be obligated, severally and not jointly,
to purchase the full amount thereof in the proportions that their respective
underwriting obligations hereunder bear to the underwriting obligations of all
non-defaulting Initial Purchasers, or

(b) if the number of Defaulted Securities exceeds 10% of the aggregate principal
amount of the Securities to be purchased hereunder, this Agreement shall
terminate without liability on the part of any non-defaulting Initial Purchaser.

No action taken pursuant to this Section shall relieve any defaulting Initial
Purchaser from liability in respect of its default.

In the event of any such default which does not result in a termination of this
Agreement, either the Representative or the Company shall have the right to
postpone the Closing Date for a period not exceeding seven days in order to
effect any required changes in the Offering Memorandum or in any other documents
or arrangements. As used herein, the term “Initial Purchaser” includes any
person substituted for an Initial Purchaser under this Section 11.

SECTION 12. Tax Disclosure. Notwithstanding any other provision of this
Agreement, immediately upon commencement of discussions with respect to the
transactions contemplated hereby, the Company (and each employee, representative
or other agent of the Company) may disclose to any and all persons, without
limitation of any kind, the tax treatment and tax structure of the transactions
contemplated by this Agreement and all materials of any kind (including opinions
or other tax analyses) that are provided to the Company relating to such tax
treatment and tax structure. For purposes of the foregoing, the term “tax
treatment” is the purported or claimed federal income tax treatment of the
transactions contemplated hereby, and the term

 

25



--------------------------------------------------------------------------------

“tax structure” includes any fact that may be relevant to understanding the
purported or claimed federal income tax treatment of the transactions
contemplated hereby.

SECTION 13. Notices. All notices and other communications hereunder shall be in
writing and shall be deemed to have been duly given if mailed or transmitted by
any standard form of telecommunication. Notices to the Initial Purchasers shall
be directed to the Representative at One Bryant Park, New York, New York 10036,
Facsimile No. (917) 267-7085, attention of HY Legal, notices to the Company
shall be directed to it at AEP Industries Inc., 125 Phillips Avenue, South
Hackensack, New Jersey 07606, Facsimile No. (201) 807-6801, attention of Paul
Feeney.

SECTION 14. No Advisory or Fiduciary Relationship. The Company acknowledges and
agrees that (a) the purchase and sale of the Securities pursuant to this
Agreement, including the determination of the offering price of the Securities
and any related discounts and commissions, is an arm’s-length commercial
transaction between the Company, on the one hand, and the several Initial
Purchasers, on the other hand, (b) in connection with the offering contemplated
hereby and the process leading to such transaction each Initial Purchaser is and
has been acting solely as a principal and is not the agent or fiduciary of the
Company, or its stockholders, creditors, employees or any other party, (c) no
Initial Purchaser has assumed or will assume an advisory or fiduciary
responsibility in favor of the Company with respect to the offering contemplated
hereby or the process leading thereto (irrespective of whether such Initial
Purchaser has advised or is currently advising the Company on other matters) and
no Initial Purchaser has any obligation to the Company with respect to the
offering contemplated hereby except the obligations expressly set forth in this
Agreement, (d) the Initial Purchasers and their respective affiliates may be
engaged in a broad range of transactions that involve interests that differ from
those of each of the Company, and (e) the Initial Purchasers have not provided
any legal, accounting, regulatory or tax advice with respect to the offering
contemplated hereby and the Company has consulted its own legal, accounting,
regulatory and tax advisors to the extent it deemed appropriate.

SECTION 15. Integration. This Agreement supersedes all prior agreements and
understandings (whether written or oral) between the Company and the Initial
Purchasers, or any of them, with respect to the subject matter hereof.

SECTION 16. Parties. This Agreement shall inure to the benefit of and be binding
upon the Initial Purchasers and the Company and their respective successors.
Nothing expressed or mentioned in this Agreement is intended or shall be
construed to give any person, firm or corporation, other than the Initial
Purchasers and the Company and their respective successors and the controlling
persons and officers and directors referred to in Sections 7 and 8 and their
heirs and legal representatives, any legal or equitable right, remedy or claim
under or in respect of this Agreement or any provision herein contained. This
Agreement and all conditions and provisions hereof are intended to be for the
sole and exclusive benefit of the Initial Purchasers and the Company and their
respective successors, and said controlling persons and officers and directors
and their heirs and legal representatives, and for the benefit of no other
person, firm or corporation. No purchaser of Securities from any Initial
Purchaser shall be deemed to be a successor by reason merely of such purchase.

SECTION 17. GOVERNING LAW. THIS AGREEMENT SHALL BE GOVERNED BY AND CONSTRUED IN
ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK.

 

26



--------------------------------------------------------------------------------

SECTION 18. TIME. TIME SHALL BE OF THE ESSENCE OF THIS AGREEMENT. EXCEPT AS
OTHERWISE SET FORTH HEREIN, SPECIFIED TIMES OF DAY REFER TO NEW YORK CITY TIME.

SECTION 19. Counterparts. This Agreement may be executed in any number of
counterparts, each of which shall be deemed to be an original, but all such
counterparts shall together constitute one and the same Agreement. Delivery of
an executed counterpart of a signature page to this Agreement by telecopier,
facsimile or other electronic transmission (i.e., a “pdf” or “tif”) shall be
effective as delivery of a manually executed counterpart thereof.

SECTION 20. Effect of Headings. The Section headings herein are for convenience
only and shall not affect the construction hereof.

 

27



--------------------------------------------------------------------------------

If the foregoing is in accordance with your understanding of our agreement,
please sign and return to the Company a counterpart hereof, whereupon this
instrument, along with all counterparts, will become a binding agreement between
the Initial Purchasers and the Company in accordance with its terms.

 

Very truly yours, AEP INDUSTRIES INC. By    /s/ Paul M. Feeney   Name:   Paul M.
Feeney   Title:   Executive Vice President, Finance and Chief Financial Officer

 

CONFIRMED AND ACCEPTED,
as of the date first above written:

 

MERRILL LYNCH, PIERCE, FENNER & SMITH INCORPORATED

 

By:   /s/ John Cokinos   Authorized Signatory

For itself and as Representative of the other Initial Purchaser named in
Schedule A hereto.

 



--------------------------------------------------------------------------------

SCHEDULE A

 

Name of Initial Purchaser    Principal
Amount of
Securities  

Merrill Lynch Pierce, Fenner & Smith Incorporated

   $ 160,000,000   

Wells Fargo Securities, LLC

     40,000,000            

Total

   $ 200,000,000            

 

Sch A-1



--------------------------------------------------------------------------------

SCHEDULE B

AEP INDUSTRIES INC.

$200,000,000 Senior Notes

1. The initial public offering price of the Securities shall be 100.000% of the
principal amount thereof, plus accrued interest, if any, from the date of
issuance.

2. The purchase price to be paid by the Initial Purchasers for the Securities
shall be 98.000% of the principal amount thereof.

3. The interest rate on the Securities shall be 8.250% per annum.

 

Sch B-1



--------------------------------------------------------------------------------

SCHEDULE C

List of Subsidiaries

 

Subsidiary

   Country of
Incorporation

1.

   AEP Canada Inc.    Canada

2.

   AEP Industries (NZ) Limited    New Zealand

3.

   AEP Industries Packaging (Espana) SA    Spain

4.

   AEP Industries Finance Inc.    United States

 

Sch C-1



--------------------------------------------------------------------------------

EXHIBIT A

FORMS OF OPINION OF SKADDEN, ARPS, SLATE, MEAGHER & FLOM LLP, COMPANY’S

COUNSEL TO BE DELIVERED PURSUANT TO SECTION 5(a)

 

A-1



--------------------------------------------------------------------------------

EXHIBIT B

FORMS OF OPINION OF HONIGMAN MILLER SCHWARTZ AND COHN LLP, COMPANY’S

COUNSEL TO BE DELIVERED PURSUANT TO SECTION 5(b)

 

B-1



--------------------------------------------------------------------------------

EXHIBIT C

1. Indenture, dated as of March 18, 2005, between the Company and The Bank of
New York, as trustee.

2. First Supplemental Indenture, to be dated as of April 18, 2011, between the
Company and The Bank of New York Mellon, as trustee.

3. Asset Purchase Agreement, dated August 9, 2008, by and among Atlantis
Plastics, Inc, Atlantis Plastics Films, Inc., and Linear Films, Inc. and AEP
Industries Inc.

4. Amended and Restated Loan and Security Agreement, dated October 30, 2008, by
and among the Company, Wells Fargo Bank, National Association, successor by
merger to Wachovia Bank, National Association, as Agent, and the financial
institutions party thereto.

5. Amended and Restated 2005 Stock Option Plan of the Company.

6. 1995 Stock Option Plan of the Company.

7. Lease, dated as of March 20, 1990, between the Company and Huyler Assoc.,
L.P.

8. Employment Agreement, dated as of November 1, 2004, between the Company and
J. Brendan Barba, as amended.

9. Employment Agreement, dated as of November 1, 2004, between the Company and
Paul M. Feeney, as amended.

10. Employment Agreement, effective as of November 1, 2004, between the Company
and John J. Powers, as amended.

11. Employment Agreement, effective as of November 1, 2004, between the Company
and David J. Cron, as amended.

12. Employment Agreement, effective as of November 1, 2004, between the Company
and Paul C. Vegliante, as amended.

13. Employment Agreement, effective as of November 1, 2004, between the Company
and Lawrence R. Noll, as amended.

14. Employment Agreement, effective as of November 1, 2008, between the Company
and Linda N. Guerrera, as amended.

15. Letter Agreement, dated February 12, 2010, among AEP Industries Inc., KSA
Capital Management, LLC, Daniel D. Khoshaba and each of the other persons set
forth on the signature pages thereto.

16. Purchase Agreement, dated August 5, 2010, among AEP Industries Inc., KSA
Capital Management, LLC, Daniel D. Khoshaba and each of the other persons set
forth on the signature pages thereto.

 

C-1



--------------------------------------------------------------------------------

17. Rights Agreement, dated as of March 31, 2011, between the Company and
American Stock Transfer & Trust Company, LLC, a New York limited liability trust
company, as rights agent.

 

C-2